Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26(n): Consent of Independent Registered Public Accounting Firm Exhibit 26(n) - Consent of Ernst and Young LLP, Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions Experts and Financial Statements and to the use of our report dated April 3, 2009, with respect to the statutory basis financial statements of Security Life of Denver Insurance Company as of December 31, 2008 and 2007, and for each of the three years in the period ended December 31, 2008, and to the use of our report dated March 12, 2009, with respect to the statements of assets and liabilities of Security Life Separate Account L1 as of December 31, 2008, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements, included in
